                                       UNlTED STATES DrstRICt COURT
                                                                      tor the
                                                      Easti.!rh f)h;frict ofN<>rth Caroliti<'

                  United St.ates of America
                               v.                                       }
                                                                        )
                                                                        )
                                                                        )
                                                                        )
                                                                        )



                                                        ARREST WARRANT
To:      Any authorized law enl'brc"nwilt officr.ic

         YOU ARE COMfyl:.\NDED to arrest mid bring before a United Stittes magistrate jl11Jge,witht>Ut unuecussary dcltJy;
/lW.lllli~ iJfpttUll.fl 19 /w arre;s!<j;ff .• Jo.f~SI') Qyn~an~ . .. , . . . .. , . ·• .. .. . , .. " . ...... ,                                            ..;..'
who fo lictt.is.~d ofa:n offense or ·viofatjoilfjased onthefoHmvit\g docut11entJiled .;yitltthe 1;ourt:

l!J lndictnient         CJ. · StlpcrsediJ:lg Indictment       tJ !o tormntion         q :superseding tnfom1ation                           5f C(}mplaint
0 Probation Vrofoliun Petfrkrn             CJ SupciviSed Release Violatfon f>ctition                       OV!Olat!ori Notke 0 Order ofthe Cptrr't

This tiffo11seis briefly descdbe~l;is follb\vs;
 canspiring and agri;;;aing wi!h others to cornmit off~ns:es,a9ainsrthe United States in violation ot Title                          1a, United r::>tates
 Code; Section 922(a}(1)(A}and 922(a){3).in violation of i8 U.S.C. § 371,




                                                                                                   ..
                                                                                             .
                                                                                  .. , > .   .'if::,. .'



                                                                            .~........•!19!!§RIJ3.~:~9r:'!i;§·, . ~R.:. . . Y$M§i.9!~.!r?t~)!:l~ ......... .
                                                                                                             l'dntid riii111e and. tille




                                                                                                                                        NOV 2 5 2020
                                                                                                                                   us
                                                                                                                                BY_.1,..-~~--
